Citation Nr: 0843696	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  07-07 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for right hand 
numbness.

2.  Entitlement to service connection for a left shoulder 
disability.

3.  Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1982 to 
January 2005.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  

The veteran presented testimony at a Travel Board Hearing 
chaired by the undersigned Veterans Law Judge in May 2008.  A 
transcript of this hearing is associated with the veteran's 
claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran testified during her May 2008 hearing that she 
first started having left shoulder problems in 1995 to 1998 
while she was stationed in China, and that she sought 
treatment at the time, but the doctors could not find a 
problem.  Her right shoulder began bothering her in 2000 
during physical training and it has hurt since then.  Her 
right hand numbness began in 2001; since then her hand has 
gotten worse, and shortly after discharge her right hand 
began swelling up in the morning or during the night.  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The veteran alleges she developed her bilateral shoulder 
disability and right hand numbness during service.  There is 
an indication in the veteran's service treatment records that 
she was treated for shoulder pain in both shoulders during 
service.  In addition, she has testified that her right hand 
numbness also began in service and has continued to the 
present.  VA examinations from July 2005 and September 2005 
show that the veteran has been diagnosed with left shoulder 
strain, right shoulder strain and compression neuropathy of 
the right upper extremity.  While the veteran has been given 
VA examinations, no opinions were provided regarding the 
claimed disabilities' nexus to service.  It also does not 
appear that the VA examiners reviewed the veteran's claims 
file prior to the examinations.  

The threshold for finding a link between current disability 
and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 
(2006); McLendon, 20 Vet. App. at 83.  Therefore, the Board 
finds that the veteran should be afforded further VA medical 
examination(s) with nexus opinions to determine whether her 
bilateral shoulder disability and right hand numbness are 
related to her military service.

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2008). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's treatment records 
since May 2006 from VA Puget Sound 
American Lake and Madigan Army Medical 
Center Tacoma.

2.  When the above has been accomplished, 
schedule the veteran for a VA medical 
examination(s) to determine the nature and 
etiology of the veteran's bilateral 
shoulder disability and right hand 
numbness.  With respect to each such 
diagnosed disability, the examiner(s) 
should provide an opinion as to whether it 
is more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that any 
disability is medically related to the 
veteran's active military service.  The 
entire claims file must be made available 
to the designated examiner(s), and the 
examination report(s) should include a 
discussion of the veteran's documented 
medical history and assertions.

3.  Once the above actions have been 
completed, readjudicate the claim and 
issue a supplemental statement of the 
case.  Then afford the veteran the 
requisite opportunity to respond before 
the claims folder is returned to the Board 
for further appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




